Citation Nr: 1217687	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected right medial meniscus tear with osteoarthritis of the right knee, associated with bilateral plantar calluses, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-connected left knee meniscus tear with osteoarthritis, associated with bilateral plantar calluses, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm Esq, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the issue of entitlement to TDIU was most recently before the Board in November 2010, at which time the Board denied the Veteran entitlement to TDIU.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the matter, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its denial of TDIU.  The Joint Motion indicated that the Board had failed to specifically discuss the Veteran's educational background and employment history and had failed to support its finding that an August 2009 VA examiner's opinion was of limited probative value.  

The Board further notes that during the pendency of the Veteran's appeal of the RO's November 2005 denial of TDIU, the Veteran sought increased ratings greater for his service connected right and left knee disabilities, which increases were denied by the RO in April 2008.  The Veteran filed a notice of disagreement as to that decision in March 2009 and a statement of the case (SOC) was issued in November 2009.  In December 2009, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Although the increased rating matters have not been certified to the Board, certification is used for administrative purposes and does not confer or deprive Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2011).  As the issues of entitlement to ratings greater than 10 percent for the Veteran's service-connected right and left disabilities have been properly appealed, the Board finds it has jurisdiction to address them herein.  See 38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal).

The Board also observes that the Veteran was previously represented by Disabled American Veterans (DAV).  In April 2011, the Veteran appointed the above named attorneys, who had represented him before the Court, as his representative before VA.  It was specifically indicated that there was no limitation on representation, which effectively revoked DAV's power of attorney.  The claims folder also reflects that DAV formally revoked its power of attorney by reason of the Veteran having appointed an attorney.  Given that the above-named attorneys did not limit their representation of the Veteran before the Board to the issue of entitlement to TDIU, the Board finds that the attorneys of record are also the Veteran's representative with regard to his increased rating claims.  While it does not appear as though the Veteran's attorney has had a chance to review those claims, as the increased rating claims are being remanded, the Veteran's attorney will be given the opportunity to submit additional evidence and argument on the merits of the remanded claims.

Also, on remand from the Court, the Veteran submitted additional evidence to the Board that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

The Veteran has also testified before a local RO hearing officer in August 2006.  A transcript of the hearing is of record.  

(The decision below addresses the issue of entitlement to TDIU.  The issues of entitlement to ratings greater than 10 percent for service-connected left and right knee disabilities are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

A review of the record shows that the Veteran's service-connected bilateral plantar calluses have been evaluated as 50 percent disabling since July 21, 2000.  The record further shows that the Veteran has met the schedular criteria for TDIU since December 5, 2003, the date on which service connection was awarded for right and left knee disabilities and 10 percent disability ratings were assigned to each knee, which resulted in a combined disability evaluation of 70 percent.  (In addition to bilateral plantar calluses and right and left knee disabilities, the Veteran is service connected for a deviated nasal septum, evaluated as 10 percent disabling, and venereal warts, evaluated as noncompensably disabling.)  

While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In August 2006, the Veteran testified at a hearing before the RO regarding his educational and employment history.  He reported that he had an Associates degree in computer technology and that he had previously worked in a kitchen and as a physician's assistant at a VA hospital.  He stated that his last employment, a full-time sedentary position at a VA hospital from 1996 to 2000, ended when he was fired after failing a toxicology test.

In September 2006, the Veteran underwent a VA orthopedic examination, during which he was diagnosed as having bilateral knee meniscal tears and bilateral patellofemoral dysfunction.  The examiner opined that these disorders precluded the Veteran from fulfilling job duties due to knee pain and poor standing tolerance.  The examiner noted that the Veteran had previously worked at a VA hospital as a public relations clerk until he was required to quit due to "administrative problems."  At that time, it was reported that the Veteran was working with special accommodations and restrictions due to poor tolerance for standing.  

The report of a September 2006 foot examination recorded essentially the same employment history as given during the June 2006 examination.  The September 2006 VA examiner diagnosed bilateral flatfoot, bilateral calcaneal enthesopathy, and calcaneal fasciitis.  The examiner opined that the feet disabilities precluded the Veteran from pursuing and participating in any employment due to an easy exacerbation of pain and poor tolerance upon standing and ambulation.  Upon examination of the Veteran's skin in October 2006, the VA examiner opined that the Veteran's venereal warts had no affect on his employability.

A VA general medical examination was conducted in August 2009.  At that time, the Veteran was noted to suffer from a deviated nasal septum, traumatic arthritis of the knees, flat feet and calluses, and intermittent venereal warts.  The examiner opined that the deviated nasal septum had no effect on the Veteran's employability.  The examiner added that the disorders of the knees and feet limited substantially the Veteran's ability to work as a hospital escort as he was required to walk constantly and to stand for long periods.  The examiner did add, however, that these disorders did not affect his ability to engage in a more sedentary type job.  

Also in August 2009, the Veteran underwent a VA orthopedic examination.  A review of that report shows that the Veteran was not then currently working in his usual job as an escort due to lower extremity pain and limitations in standing, driving, and walking.  Bilateral meniscal tears of the knees were diagnosed.  The examiner opined that the Veteran's knee disorders precluded him from obtaining gainful employment in his usual job as an escort due to poor standing and ambulation tolerance, as well as due to instability.  The Veteran was noted to have previously worked in a kitchen but could no longer as a result of knee pain.  In regards to the Veteran's ability to perform sedentary-type jobs, the examiner added that his easy exacerbation of knee pain, even upon sitting or driving, would be a "hardship."  

In February 2012, the Board received a private employability evaluation dated in January 2012, along with a waiver of consideration by the agency of original jurisdiction.  The employability evaluation was conducted by C.W., Ph. D., a vocational expert and rehabilitation and career development counselor.  

Dr. C.W. stated that prior to preparing his assessment of the Veteran he had reviewed the Veteran's claims folder and conducted two phone interviews with the Veteran.  Dr. C.W. listed the Veteran's service-connected disabilities and stated that the purpose of the assessment was to determine whether the Veteran's service-connected disabilities prevented him from securing or engaging in substantially gainful employment.  Dr. C.W. noted the diagnoses of other potentially disabling conditions, but specifically stated that those disabilities would not be considered as part of his evaluation as they were nonservice-connected conditions.

Dr. C.W. gave a detailed review of the medical and lay evidence of record, to include the previous VA examination reports.  Regarding the August 2009 examination report wherein it was found that the Veteran would be able to maintain sedentary employment, Dr. C.W. noted that sedentary work is defined by the U.S. Department of Labor as lifting not more than 10 pounds and spending at least 2/3 of the work day in a seated of sedentary position.  Dr. C.W. stated that less than 10 percent of all sedentary job titles are classified as unskilled and that many of the sedentary unskilled jobs, most of which were in manufacturing, are now performed in parts of the world other than the United States.  

As to the Veteran's educational history, it was noted that he had obtained a General Equivalency Diploma in 1977.  In 1996, he completed an Associates Degree in computer programming, which involved training in programming language that is now out of date.  Dr. C.W. stated that, from a vocational standpoint, any work skills acquired as a result of that training would not be considered "recent and relevant" for employment purposes, as they were acquired more than 15 years ago.

In terms of work history, the Veteran reported that he had worked in several capacities at a VA hospital.  At first, he worked in the kitchen, washing and cleaning until he could no longer tolerate the standing and lifting.  He then worked as a patient advocate and ombudsman and in volunteer services.  He stated that he was let go from those position due to poor performance reviews.  Dr. C.W. stated that it would be appropriate to consider this period of employment as a "failed" work attempt regardless of the period of time that the Veteran worked.  Dr. C.W. opined that any skills obtained while employed would not be current or transferable as they might relate to alternative employment.

Dr. C.W. further found that the Veteran's self reports and examination findings confirmed that the Veteran's service-connected disabilities restricted him to the sedentary level of exertion and caused him pain, even while sitting or driving.  According to the Veteran, he was unable to sit or stand for more than 15 to 20 minutes.  Dr. C.W. found this statement consistent with the medical evidence of record.  He then stated that, having considered the Veteran's physical capacity for work, which was restricted to sedentary or less, one would have to consider his non-exertional capacities, such as maintaining social functioning, concentration, persistence, pace, and completing tasks in a timely manner.  Dr. C.W. opined that the Veteran's most significant limitation in those areas would be driven by his chronic pain from his service-connected lower extremity physical conditions.  Dr. C.W. indicated that, from a practical standpoint, the Veteran's chronic pain would result in an inability to maintain focus on tasks for at least a two hour period and an inability to consistently interact appropriately with both co-workers and the general public.  Other practical limitations were noted to include the inability to sustain an ordinary daily or weekly work routine, the inability to maintain regular attendance, be punctual, and work within a schedule, and the inability to complete the workday and work week without interruptions from pain based symptoms.  In Dr. C.W.'s opinion, the Veteran's chronic pain would come into play and compromise those capacities such that he would more likely than not be "off task" at least 10 to 20 percent of the time.  It was Dr. C.W.'s opinion, as a vocational expert, that being off task for 10 percent of the workday compromises ones ability to successfully maintain substantially gainful employment.  

Dr. C.W. stated that while it was theoretically possible for the Veteran to learn coping skills to decrease the overall impact of chronic foot and knee pain, that had not occurred.  Dr. C.W. opined that due to the chronic nature of the Veteran's service-connected foot and knee disabilities, his prognosis for regaining any level of functioning that would allow for employment must be considered guarded.  In summary, Dr. C.W. concluded that it was at least as likely as not that the Veteran's service-connected residual impairments (primarily, the pain associated with his feet and knee disabilities) have rendered him unable to secure or perform a substantially gainful occupation.

In consideration of the above, the Board finds that the evidence as a whole tends to support a finding that the Veteran's service-connected disabilities, and in particular his service-connected foot and knee disabilities, combine to render him unable to obtain and maintain substantially gainful employment.  Although one VA examiner found him to be able to engage in sedentary employment, the Board finds the more recent assessment from Dr. C.W. compelling in his description of the effects of the foot and knee disabilities on the Veteran's employability, and specifically his ability to maintain sedentary employment.  It is clear that Dr. C.W. based his assessment on a variety of factors, to include the Veteran's employment and educational history, the chronic nature of his reported pain, the severity of which Dr. C.W. found to be supported in the medical evidence of record, and Dr. C.W.'s own expertise as a vocational specialist.  The evidence at least raises reasonable doubt as to whether the Veteran can not engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's increased rating claims, the Board notes that after the issuance of the April 2008 rating decision, the Veteran was afforded a VA joints examination for the specific purpose of assessing the severity of his service connected knee disabilities on August 11, 2009.  Although an SOC was subsequently issued in November 2009, under the evidence considered, that SOC refers only to a March 2008 VA joints examination.  The November 2011 SOC made no mention of the August 11, 2009, examination report, neither under the evidence considered nor within the body of the SOC.  As such, the Board cannot be sure whether the August 11, 2009, examination report was considered in the first instance by the agency of original jurisdiction (AOJ).  Accordingly, the Board finds that the issues of entitlement to ratings greater than 10 percent for the Veteran's service connected right and left knee disabilities must be remanded for the AOJ's initial consideration of the findings contained in the August 2009 examination report, and for issuance of a supplemental statement of the case (SSOC) reflecting such consideration.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).


Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ should review the record, to specifically include the August 11, 2009, VA examination report and any other relevant evidence not previously considered, and readjudicate the Veteran's increased rating claims, in light of the evidence not previously considered.  If any benefit sought is not granted, the appellant should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


